[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANTS' OBJECTION TO OFFERS OFJUDGMENT (#146.00)
The court overrules the objection to the offers of judgment. The court adopts the reasoning of Judge Silbert in Papay v.Barberino Nissan, 13 Conn. L. Rptr. 187, 1 Conn. Ops. 36 (1994), as Exhibit A to the plaintiffs' memorandum of law. In Papay, Judge Silbert held that the statutory language when read in combination with Connecticut General Statutes § 1-1f, clearly permits the plaintiff to file one offer of judgment as to each defendant in the action. The decision is sound and well reasoned and this court adopts it.
This court further points out that the language in § 52-192a
talks about an offer of judgment "signed by him or his attorney. . ." If one were to read this literally, it would mean that women plaintiffs could not file offers of judgment. One has to go to § 1-1g to find that "words importing the masculine gender may be applied to females and words importing the feminine gender may be applied to males. Accordingly, in both cases we must go outside the statute for assistance.
Accordingly, the objection is overruled.
KARAZIN, J.